Citation Nr: 1141768	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  03-15 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the right knee.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the left knee.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, found that new and material evidence had not been submitted to reopen claims of entitlement to service connection for disabilities of the bilateral knees and the left ankle.  These issues are under the jurisdiction of the Cleveland, Ohio RO. 

The appeals of the ratings assigned the Veteran's service-connected right buttock scar and posttraumatic stress disorder (PTSD) are also before the Board.  Because they do not require an opinion by a panel of the Board, they are addressed in a separate opinion.  

In September 2006, the Veteran testified at a hearing before Veterans Law Judge (VLJ) George R. Senyk.  In July 2011, the Veteran testified at a hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file. 

In July 2007 the Board remanded this case for further development.  It now returns for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The issues of whether new and material evidence has been submitted to reopen the service connection claims for disabilities of the bilateral knees and the left ankle are remanded to afford the Veteran an opportunity to testify at a hearing before the third VLJ who will participate in the panel decision on these issues. 

VA law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must  be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).  In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) recently held that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  Id.  

In this case, the Veteran presented testimony at two hearings before two different VLJs concerning whether new and material evidence had been submitted to reopen claims of entitlement to service connection for disabilities of the bilateral knees and a left ankle disability.  The first hearing was held in September 2006 and the second hearing was held in July 2011.  Accordingly, pursuant to section 20.707 and the Court's holding in Arneson, a letter was sent to the Veteran in September 2011 offering him the opportunity to testify at a hearing before the third judge who will participate in the panel decision.  The Veteran indicated in an October 2011 response to this letter that he wished to testify at a hearing by videoconference before a third VLJ.  Therefore, on remand, the Veteran should be scheduled for a videoconference hearing before the third VLJ who will participate in the panel decision. 

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction (AOJ) should schedule the Veteran for a videoconference hearing before a member of the Board pursuant to Arneson.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


